Citation Nr: 0807392	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  03-33 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent from August 28, 2001, and in excess of 50 percent 
from July 25, 2005, for post-traumatic stress disorder (PTSD) 
with memory loss due to residuals of a head injury and 
concussion.

2.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound of the right lower leg, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound of the right shoulder, currently 
evaluated as 10 percent disabling.

4.  Entitlement to service connection for a disorder 
manifested by high cholesterol.

5.  Entitlement to service connection for a back disorder, 
claimed as secondary to gunshot residuals of the right lower 
leg.

6.  Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied service connection for a back disorder, 
hypertension, high cholesterol, a head wound, and PTSD; and 
continued a 20 percent evaluation for the veteran's right 
lower leg disability and a 10 percent evaluation for the 
veteran's right shoulder disability.  This matter also comes 
to the Board from an August 2003 rating decision issued by 
the VARO, which granted service connection for PTSD, with a 
30 percent evaluation; and increased the evaluation of the 
veteran's right shoulder disorder to 10 percent.

The Board remanded this case for additional development in 
March 2005.  In November 2005, the Appeals Management Center 
(AMC) in Bay Pines, Florida expanded the grant of service 
connection for PTSD to include memory loss due to residuals 
of a head injury and concussion and increased the evaluation 
to 50 percent as of July 25, 2005, noting that this satisfied 
the appeal as to service connection for a head wound.   The 
Board observes that the veteran's representative, in a 
January 2008 brief, asserted that the veteran had submitted a 
Notice of Disagreement with the effective date of the 
assigned 50 percent evaluation, but the Board would point out 
that this matter has been essentially subsumed by the 
increased rating claim, particularly given the Board's 
favorable action below.

The issues of entitlement to service connection for a back 
disorder and hypertension are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the AMC 
in Washington, DC.


FINDINGS OF FACT

1.  During the entire pendency of this appeal, the veteran's 
PTSD has reflected severe but not total social and 
occupational impairment, with post-traumatic memory loss but 
no separate purely neurological abnormalities.

2.  The veteran's residuals of a gunshot wound to the right 
lower leg are no more than moderately severe in degree, with 
scarring, muscle herniation, and numbness of the lateral part 
of the right leg and foot.

3.  The veteran's residuals of a shell fragment wound of the 
right shoulder are productive of a combination of pain and 
limited motion findings that are commensurate to limitation 
of motion of the arm at the shoulder level.

4.  The veteran does not have a current and chronic disorder 
attributable to a finding of hypercholesterolemia.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent evaluation for 
PTSD with memory loss due to residuals of a head injury and 
concussion for the period beginning on August 28, 2001, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.14, 4.7, 4.27, 4.130 
(Diagnostic Code 8045-9411) (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a gunshot wound of the right lower leg 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 4.73 
(Diagnostic Code 5311) (2007).

3.  The criteria for a 20 percent evaluation for residuals of 
a shell fragment wound of the right shoulder are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a (Diagnostic 
Code 5201), 4.118 (Diagnostic Codes 7804 and 7805) (2007).

4.  Absent a disability for VA purposes attributable to a 
finding of high cholesterol, the claim of service connection 
for this disorder must be denied as a matter of law.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303(c), 4.1 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
April 2005 (several prior letters did not meet all 
requirements of this regulation).  While this letter was 
issued subsequent to the appealed rating decision, the 
veteran's case was subsequently readjudicated in a November 
2005 Supplemental Statement of the Case, consistent with the 
Mayfield line of decisions.  

The Board observes that the increased evaluation issues in 
this case are affected by Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008).  In this decision, 
the Court found that, at a minimum, adequate VCAA notice in 
increased rating cases requires: (1) that VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the April 2005 VCAA letter 
was in compliance with the first and fourth requirements of 
Vazquez-Flores to the extent that the veteran was notified 
that he needed to submit evidence of worsening that could 
include specific medical and laboratory evidence, as well as 
lay evidence from other individuals who could describe from 
their knowledge and personal observations in what manner his 
disabilities had worsened.  Nevertheless, the April 2005 VCAA 
letter did not provide the type of notification set forth in 
the second and third requirements of Vazquez-Flores.  As 
such, the veteran has received inadequate notice, and the 
Board must proceed with an analysis of whether this error 
prejudiced him.  See Sanders v. Nicholson, 487 F.3d at 889.

The Board has reviewed the record first to determine whether 
the veteran had actual knowledge of the evidence needed to 
support his claims.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  

In this regard, the veteran's representative cited to current 
symptoms of the service-connected wound disorders in the 
August 2001 claim.  (At that time, the pending PTSD claim was 
a service connection claim.)  Following an October 2001 VCAA 
letter, which did address these two wound issues, the veteran 
described current symptoms and noted medical treatment for 
these disorders in a November 2001 letter.  He submitted 
multiple signed release forms identifying medical treatment 
in the same month, which led to the RO's obtaining relevant 
medical evidence.  While one of these forms, regarding VA 
treatment for right shoulder pain, addressed records dated 
from 1975 and 1983, thus not current, this form was also 
submitted in support of a separate claim of service 
connection for a back disorder.  For that reason, this form 
does not indicate a misunderstanding by the veteran of the 
need for evidence showing current findings.  Significantly, a 
statement included with the veteran's November 2003 
Substantive Appeal, while containing a description of his 
initial injuries, also includes commentary as to the current 
severity of the corresponding disorders.  Finally, the 
veteran made further comments about current right leg 
symptomatology in a lay statement received in December 2005.  
Thus, these statements and actions by the veteran and his 
representative clearly reflect their actual knowledge of the 
information and evidence necessary to substantiate the 
veteran's claims, namely evidence showing that his 
disabilities had gotten worse.

Moreover, the information of record indicates that the 
veteran received notice that additional development, by way 
of a number of VA examinations, was needed for the purpose of 
ascertaining the current nature and severity of his service-
connected conditions.  The veteran reported for the scheduled 
VA examinations, which were conducted between August 2003 and 
July 2005, and which also involved range of motion and other 
testing that paralleled the applicable diagnostic criteria.  
During these examinations, the veteran described the 
functional effects of his disabilities on his everyday life 
and employability in support of his claims, and all 
examinations were followed up by a Supplemental Statement of 
the Case.  In addition, he has provided information that 
identified outpatient medical records containing relevant 
findings, which further indicates that he is aware of the 
necessity of evidence showing such findings as a specific 
measurement or test results.  Hence, the veteran's access to 
his VA examination reports (indicated in his December 2005 
statement, where he cited to portions of the record), as well 
as to these studies, reflect that a reasonable person could 
have been expected to understand in this case what was needed 
to substantiate the claims.

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the August 2003 Statement of 
the Case was followed up by a Supplemental Statement of the 
Case in November 2005, representing VA readjudication that 
served to remedy any pre-adjudicatory notice error.  Vazquez-
Flores, slip op. at 9.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores were not prejudicial, inasmuch they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, in regard to the increased rating issues, the veteran 
was notified in the appealed August 2002 and August 2003 
rating decisions that certain percentage evaluations had been 
assigned as of certain dates.  An explanation for these 
determinations was provided in those decisions.  The Board 
finds that this action effectively satisfies VA's 
requirements in view of Dingess.   Moreover, any deficiencies 
of such notification would not be prejudicial in regard to 
the service connection claim, as no disability rating or 
effective date is assigned when service connection is denied. 

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Increased rating claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

B.  PTSD with memory loss due to residuals of a head injury 
and concussion

In an August 2003 rating decision, the RO granted service 
connection for PTSD in view of the veteran's receipt of the 
Purple Heart Medal and Combat Action Ribbon and his diagnosis 
of this disorder.  The RO assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 as of August 
28, 2001 (the date of claim).  Following the veteran's July 
2005 VA psychiatric examination, the AMC expanded the grant 
of service connection to include memory loss due to residuals 
of a head injury and concussion and increased this evaluation 
to 50 percent in a November 2005 rating decision, albeit only 
as of July 25, 2005.  This case thus involves a "staged" 
rating pursuant to Fenderson.

The veteran's service-connected PTSD with memory loss due to 
residuals of a head injury and concussion is rated under 
hyphenated Diagnostic Codes 8045-9411.  See 38 C.F.R. § 4.27 
(A hyphenated code is used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation).

Diagnostic Code 8045 concerns evaluations for brain disease 
due to trauma.  This section provides that purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code.  38 C.F.R. § 4.124a.

Also, Diagnostic Code 8045 provides that purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a.

Under Diagnostic Code 9411, PTSD which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

The Board has reviewed the relevant evidence of record, 
particularly the VA psychiatric examination reports from 
August 2003 and July 2005, and finds that a higher level of 
disability from PTSD than that reflected in the staged 
ratings is indicated during the entire pendency of this 
appeal.

The veteran's examination findings are notable primarily for 
symptoms relating to the veteran's mood, including an anxious 
affect and a tearful and dysphoric mood (August 2003), and a 
constricted affect and tearfulness (July 2005), as well as 
symptoms of post-traumatic memory loss (July 2005).  Beyond 
the question of objective examination symptoms, however, both 
VA examiners have indicated a very high level of social and 
occupational impairment.  

The examiner from August 2003 rendered an Axis I diagnosis of 
PTSD, "chronic and severe."  This examiner noted "very 
significant psychosocial impairments" in personal 
relationships, as well as problems with his work career with 
interpersonal relationships (the veteran is retired from the 
Post Office) and "extremely limited" social interactions.  
Notably, a Global Assessment of Functioning (GAF) score of 48 
was assigned.  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), scores between 41 and 50 represent 
serious symptoms or serious impairment in social and 
occupational functioning, with no friends and an inability to 
keep a job listed as examples.

The findings from the July 2005 VA examination as to social 
and occupational impairment are quite similar.  While this 
examiner noted "moderate to severe" social and industrial 
impairment, an Axis I diagnosis of PTSD, "chronic, severe" 
was rendered.  Resolving all doubt in the veteran's favor 
under 38 U.S.C.A. § 5107(b), the Board finds that this report 
supports a finding of severe PTSD.  This determination is 
further supported by the assigned GAF score of 43, in the 
same DSM-IV range described above.  

Given this level of social and occupational impairment shown 
over two VA examinations, the Board finds the veteran's PTSD 
disability picture to be consistent with the level of such 
impairment contemplated by a 70 percent evaluation.  The 
Board also notes that there is no evidence from the period 
prior to August 2003 to suggest a less severe disability 
picture in the two years prior to that date, when service 
connection for PTSD was first in effect.  Indeed, a September 
2002 Vet Center therapy record contains a notation of 
"chronic and severe" PTSD.  As such, the 70 percent 
evaluation is warranted for the entire pendency of this 
appeal beginning in August 28, 2001.

The Board would point out, however, that there is no evidence 
to support a higher evaluation of 100 percent.  While the 
assigned GAF scores may in some circumstances reflect total 
occupational impairment, such impairment has not been 
determined to exist by any of the veteran's examiners, and 
the remaining criteria for a 100 percent evaluation are not 
present in this case.  Moreover, the veteran has submitted no 
evidence showing that the veteran's PTSD has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The remaining question for the Board, raised in the January 
2008 brief from the veteran's representative, is whether a 
separate evaluation is warranted solely for "a diagnosed 
closed head injury."  See Esteban v. Brown, 6 Vet. App. 259 
(1994); 38 C.F.R. § 4.14.  

In this regard, the Board is aware that the veteran, who 
participated in combat with the enemy during service, 
reported in a November 2001 lay statement an incident in 
which a piece of shrapnel went through the steel of his 
helmet and stopped at the helmet liner.  He has asserted that 
the impact from this disorder caused his right ear to bleed.  
The claims file also includes a December 2002 statement from 
a licensed mental health counselor who served with the 
veteran in Vietnam and witnessed the injury, as well as a 
photograph of the helmet.  In the November 2005 rating 
decision granting service connection for memory loss due to a 
residual head injury and concussion and associating this 
disorder with PTSD, the AMC accepted the veteran's lay 
account of this injury in view of his participation in combat 
with the enemy and 38 C.F.R. § 3.304(d).

That notwithstanding, the Board has reviewed the veteran's 
recent examination reports, particularly a July 2005 VA 
neurological examination report, and medical records and 
finds no evidence of any current objective residual 
disability other than post-traumatic memory problems.  
Notably, during the cited examination he denied headaches, 
vertigo, or personality change.  As indicated above, memory 
loss is a criterion for consideration under Diagnostic Code 
9411, and a separate evaluation is not warranted for this 
aspect of the disability alone.  Moreover, there is no 
evidence of purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, or facial nerve paralysis, 
which would warrant a separate evaluation.  For all of these 
reasons, the Board does not find a basis for a separate 
evaluation for "a diagnosed closed head injury."

Overall, the evidence supports a 70 percent initial 
evaluation for PTSD with memory loss due to residuals of a 
head injury and concussion for the entire pendency of this 
appeal, as of August 28, 2001.  To that extent, the appeal is 
granted.

C.  Right lower leg

The veteran's right lower leg gunshot wound has been 
evaluated at the 20 percent rate under 38 C.F.R. § 4.73, 
Diagnostic Code 5311.  This section concerns Muscle Group XI, 
the posterior and lateral crural muscles, and muscles of the 
calf.  Functions include propulsion, plantar flexion of the 
foot; stabilization of the arch; flexion of the toes; and 
flexion of the knee.  A 20 percent evaluation is warranted 
for a moderately severe disability, while a 30 percent 
evaluation contemplates a severe disability.

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: x-ray evidence of 
minute multiple scattered foreign bodies, indicating 
intermuscular trauma and the explosive effect of the missile; 
adhesion of a scar of the long bones, scapula, pelvic bones, 
sacrum, or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4). 

Additionally, under this criteria, the cardinal signs and 
symptoms of muscle disability include loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  See 
38 C.F.R. § 4.56(c).

To ascertain the degree of severity of the veteran's right 
leg disorder, the Board has first considered the initial 
injury.  In August 1968, he was treated for a gunshot wound 
of the right calf, with a retained fragment deep in the 
muscle.  During hospitalization, the region of granulation 
was excised, with no indication of a through-and-through 
injury. 

The Board has reviewed the recent medical evidence of record 
to determine whether there is any indication of a disability 
more properly described as severe than as moderately severe.  
However, this has not been shown.  The August 2003 VA 
neurological examination revealed normal muscle power, tone, 
and bulk, except for some slight weakness of the right  foot 
in dorsiflexion.  There was "decrease" to all sensory 
modalities along the lateral aspect of the leg and foot below 
the knee, as well as deformity of the muscle of the right leg 
and scarring.  Deep tendon reflexes were 2+ in the biceps, 
triceps, and brachial radialis and "absent in the knee in 
ankles except for absence of the right ankle reflex."  An 
orthopedic examination from the same date revealed muscle 
herniation and two numb scars; the veteran was able to toe 
walk but had significant difficulties with heel walking.

Similarly, the July 2005 VA muscles examination revealed a 
non-tender right calf scar, which was somewhat disfiguring 
and deep but without edema, inflammation, induration, redness 
or heat; a normal right ankle and knee on inspection and 
palpation, with no tenderness or effusion; unremarkable range 
of motion testing of both joints, without pain or reduced 
motion with repetitive exercises; and palpable pedal pulses, 
with no pedal edema.  The examiner did note that the lateral 
part of the right leg and foot was numb, and a diagnosis a 
gunshot wound to the right leg with damaged muscle group II 
and damage to the right peroneal nerve was rendered.  Again, 
however, the examiner provided no commentary to suggest a 
severe disorder, as would warrant an increased evaluation.  
Rather, the examiner commented that this disorder 
"minimally" impaired the veteran's daily activities and 
mobility.  In short, the disorder has not been shown to be 
more than moderately severe in degree.

Again, as the veteran has submitted no evidence showing that 
his service-connected right leg disorder markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and as there is also 
no indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal, the Board is not required to remand this matter for 
the procedural actions concerning extra-schedular evaluations 
outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the evidence does not support an evaluation in 
excess of 20 percent for the residuals of a gunshot wound of 
the right lower leg, and the claim for that benefit must be 
denied.

D.  Right shoulder 
 
In the present case, the veteran has been assigned a 10 
percent evaluation for his right shoulder scar (resulting 
from an in-service shell fragment wound) under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, as the scar has been shown to 
be painful.  This evaluation was assigned in an August 2003 
Decision Review Officer decision and effectuated as of August 
28, 2001.

Under Diagnostic Code 7804, the maximum available evaluation 
is 10 percent.  The Board has thus looked to Diagnostic Code 
7805, which concerns limitation of function of the part 
affected by the scar.  

In this regard, the Board is aware that the examiner who 
conducted the July 2005 VA muscles examination attributed 
"the right shoulder condition" to the injuries sustained in 
Vietnam.  The Board has thus considered all right shoulder 
examination findings as attributable to the service-connected 
disorder.  The examination, however, revealed right shoulder 
findings which would not support more than a 10 percent 
evaluation, including forward flexion to 160 degrees, without 
pain but reduced to 150 degrees with repetitive motion; 
abduction to 110 degrees, with pain starting at 100 degrees; 
and external and internal rotation to 90 degrees without 
pain.  Good muscle strength was noted on shoulder abduction 
as well.  

An earlier VA orthopedic examination from August 2003, 
however, showed more severe findings, including forward 
flexion to 140 degrees, with pain in the last 40 degrees; 
abduction to 140 degrees, with pain in the last 40 degrees; 
external rotation to 80 degrees; internal rotation to 50 
degrees, with significant pain; and "extremely painful" 
cross arm abduction.  

Under 38 C.F.R. §§ 4.40 and 4.45, consideration of a higher 
evaluation is warranted in cases of such orthopedic 
symptomatology as painful motion and functional loss due to 
pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  
Given these earlier but quite substantial findings of pain, 
the Board finds the veteran's disability of the right 
shoulder - his non-dominant extremity, according to his April 
2003 VA examination - to be commensurate to limitation of 
motion of the arm at the shoulder level and warranting 20 
percent under Diagnostic Code 5201.

There is no basis for an even higher evaluation, however, as 
there is no evidence of intermediate ankylosis of 
scapulohumeral articulation, between favorable and 
unfavorable (30 percent under Diagnostic Code 5200); 
limitation of motion of the arm to 25 degrees from the side 
(30 percent under Diagnostic Code 5201); or fibrous union of 
the humerus (40 percent under Diagnostic Code 5202).  Again, 
as the veteran has submitted no evidence showing that his 
service-connected  right shoulder disorder markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and as 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal, the Board is not required to remand 
this matter for the procedural actions concerning extra-
schedular evaluations outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the evidence supports an evaluation of 20 percent, 
though not more, for the veteran's service-connected 
residuals of a shell fragment wound of the right shoulder in 
view of Diagnostic Codes 7805 and 5201, 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca.  To that extent, the claim is granted.  
38 C.F.R. § 4.7.

III.  Entitlement to service connection for a disorder 
manifested by high cholesterol

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
disease, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

However, under 38 C.F.R. § 4.1, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439 (1995). The Board notes that a symptom, without 
a diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  An elevated cholesterol 
level represents only a laboratory finding, and not an actual 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 
1996).

In the present case, there is in fact no underlying 
disability for which service connection may be granted for 
high cholesterol.  Notably, the examiner who conducted the 
July 2005 VA muscles examination reviewed the claims file but 
found no evidence of heart disease, and the veteran himself 
indicated that he was unaware of any current heart disease.

Therefore, high cholesterol (hypercholesterolemia) alone is 
not a "disability" for VA compensation benefits purposes.  
Lacking legal merit, the claim of entitlement to service 
connection for this disorder must be denied.  See generally 
Sabonis v. Brown, supra.  The Board would point that out, 
however, that if the veteran develops a disability that he 
believes is related to high cholesterol, he is free to file a 
claim for service connection for such disability.


ORDER

A 70 percent initial evaluation for PTSD with memory loss due 
to residuals of a head injury and concussion is granted for 
the entire pendency of this appeal, as of August 28, 2001, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an increased evaluation for the residuals of a 
gunshot wound of the right lower leg, currently evaluated as 
20 percent disabling, is denied.

A 20 percent evaluation for the residuals of a shell fragment 
wound of the right shoulder is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to service connection for a disorder manifested 
by high cholesterol is denied.


REMAND

The Court has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

In its March 2005 remand, the Board requested that the 
veteran be afforded a VA examination to address whether it 
was at least as likely as not that any currently present back 
disorder was etiologically related to his military service or 
was otherwise etiologically related to his service-connected 
right lower leg disability.  While a VA muscles examination 
was conducted in July 2005 to address this disorder, among 
others, the examiner did not answer the question within the 
guidelines set forth by the Board.  Rather the examiner noted 
that "[i]t is at least as likely as it is not that low back 
pain is not secondary to any events in the military service, 
nor due to any conditions in the right leg."  This opinion 
addresses the Board's answer conversely and does not exclude 
the possibility of a 50 percent likelihood of a nexus between 
the disorder and either service or the service-connected 
right leg disorder.  A more clearly phrased opinion is thus 
"necessary" under 38 U.S.C.A. § 5103A(d).

Also, in the prior remand, the Board requested that the 
veteran undergo a cardiovascular examination to address 
whether it was at least as likely as not that hypertension 
was etiologically related to either military service or to 
PTSD.  The treatment of the hypertension issue on remand is 
even more problematic, however.  First, the veteran was never 
afforded a VA cardiovascular examination; this disability was 
instead addressed only by the VA muscles examiner.  Second, 
the examiner again provided a conversely-worded opinion, 
notably "[i]t is at least as likely as it is not that 
hypertension is essential and not secondary to military 
service"; again, such opinion does not exclude a 50 percent 
likelihood of a nexus between the disorder and service.  
Third, and perhaps of greatest concern, the examiner did not 
comment on the possibility of a causal link between 
hypertension and PTSD.  As such, both a reexamination, with 
an examiner with expertise in cardiology, and a more clearly 
phrased opinion are thus "necessary" under 38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed back disorder.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that a current back 
disorder is etiologically related to the 
veteran's period of active service or to 
his service-connected right lower leg 
disorder.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The veteran should also be afforded a 
VA cardiovascular examination to 
determine the nature and etiology of his 
hypertension.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that hypertension is 
etiologically related to the veteran's 
period of active service or to his 
service-connected PTSD.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the issues of entitlement to 
service connection for a back disorder, 
claimed as secondary to gunshot residuals 
of the right lower leg; and for 
hypertension, claimed as secondary to 
PTSD, should be readjudicated.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


